Citation Nr: 0002067	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for fractured nose.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hair loss.

4.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from  April 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 and an April 1998 
rating decision by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In January 1998 the RO determined that new and material 
evidence to reopen the veteran's claims for service 
connection for a fractured nose, headaches and hair loss had 
not been submitted.  In April 1998 the RO denied service 
connection for tinea pedis claimed as athlete's foot.

In August 1999 the veteran provided testimony before the 
undersigned at a travel Board hearing held at the RO in 
August 1999, a transcript of which has been associated with 
the claims file.

The case has been forwarded to the Board for appellate 
review.




FINDINGS OF FACT

1.  The RO denied the veteran's claims for service connection 
for a fractured nose, headaches and hair loss when it issued 
an unappealed, final rating decision in August 1988.

2.  Evidence received since the August 1988 decision does not 
bear directly and substantially upon the issues of service 
connection for a fractured nose and hair loss, is cumulative 
or redundant, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fully decide the merits of the 
claims.

3.  The evidence received since the August 1988 decision 
bears directly and substantially upon the issue of service 
connection for headaches, is neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The claim of entitlement to service connection for tinea 
pedis, claimed as athlete's foot, is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1988 rating decision 
wherein the RO denied the claims of entitlement to service 
connection for a fractured nose and hair loss is not new and 
material, and the veteran's claims for those benefits is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (1999).

2.  Evidence received since the August 1988 rating decision 
wherein the RO denied
the claim of entitlement to service connection for headaches 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5014, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (1999).

3.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for tinea 
pedis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that on examination at 
enlistment the veteran indicated he had chronic or frequent 
colds.  Clinical evaluation of his nose, sinuses and feet 
revealed normal findings.

In November 1972 the veteran was seen at the dispensary due 
to the loss of copious amounts of hair in one area on his 
head.  It was noted that there was no scarring or 
inflammation.  Probable alopecia areata was also noted.  Upon 
examination in December 1972, he was diagnosed with alopecia 
areata.

The veteran was seen at the dispensary in December 1972 with 
complaints of a dull aching right-sided headache.  He 
reported that he felt his headache was due to hair loss.  The 
diagnosis was mild cephalalgia.  Aspirin as needed was 
prescribed.

In February 1973 the veteran was seen at the dispensary where 
he reported that he had broken his nose three weeks prior 
when he was hit by an elbow while playing basketball.  A week 
later he re-injured his nose while playing basketball.  He 
stated he had some bleeding from his nose, headache, 
dizziness and fainting.  

The examiner noted there was nasal swelling over the upper 
bridge.  There was deformity primarily on the left and no 
apparent nasal septum deviation.  Membranes appeared normal.  
X-ray revealed fracture of the nasal bone.  The diagnosis was 
old nasal fracture. 

In March 1973 the veteran was diagnosed with an upper 
respiratory infection upon complaints of sinus congestion and 
a productive cough.  In May 1973 he was treated for a cold 
and sinus congestion.

In September 1974 the veteran complained of athlete's foot.  
He reported that his feet had been peeling for about three or 
four days.  The diagnosis was athlete's foot.  The examiner 
prescribed Burrow's soaks and foot powder.  On examination in 
October 1974, it was noted that the veteran had severe 
athlete's foot.  It was reported that he refused treatment at 
the Base and requested to see a medical officer.  The medical 
officer diagnosed tinea pedis and noted that there was no 
response to the Burrow's soak and undecylinic acid.  The 
veteran was given instructions in proper foot care and a 
Tinactin solution.

At the time of his examination for release from active duty, 
in February 1975, the veteran certified that he informed the 
medical officer of all defects, illnesses and injuries known 
to him; there were no abnormalities noted.  

In April 1988 the veteran filed claims for entitlement to 
service connection for a fractured nose, headaches and hair 
loss.  The RO denied the veteran's claims in an August 1988 
rating decision.  The RO denied service connection for the 
fractured nose because it was not found on the discharge 
examination.  Service connection was denied for headaches 
because service medical records did not show the veteran was 
treated for any type of chronic headaches while on active 
duty.  Service connection for hair loss was denied because 
alopecia areata is due to natural causes.  This decision was 
not appealed and therefore became final.



In July 1997 the veteran requested that his claim for service 
connection for a fractured nose, headaches and hair loss be 
reopened.  To support his claim, he submitted medical VA 
treatment records.  

VAMC medical reports from July 1990 to June 1999 reveal that 
the veteran was treated intermittently for sinusitis, 
allergic rhinitis, headaches, upper respiratory infection 
(URI) and tinea pedis.

On examination in March 1991 it was noted that the veteran's 
headaches worsen in the evening.  It was reported that he has 
a bad septal deviation to the right side and compensatory 
turbinate hypertrophy on the left.  Allergic appearing 
membranes were noted. 

In November 1997 the veteran underwent a VA compensation 
examination.  The examiner found that the veteran's 
turbinates were swollen and enlarged.  His septum was 
deviated to the right.  X-ray of the paranasal sinuses 
indicated there was no evidence of intrasinus fluid or 
mucosal thickening.  The sinuses were otherwise normal.  X-
ray of the facial bones was normal.  The diagnosis was status 
post fractured nose, rhinitis and sinusitis, probably 
allergic and probably unrelated to the fractured nose. 

In July 1998 the veteran underwent a computerized tomography 
(CT) scan of the head.  The examination included paranasal 
sinuses.  The brain parenchyma was normal.  The ventricular 
system was normal.  There was no evidence of mass or 
bleeding.  The examination revealed essentially normal 
appearance of the paranasal sinuses.  There was no mucosal 
thickening, mass, intrasinus air-fluid levels or bony 
destruction.  The diagnosis was normal CT scan of the brain 
and sinuses.

VA treatment records reveal that the veteran was hospitalized 
in February 1999 and diagnosed with acute sinusitis and 
hypertension.

The RO determined that new and material evidence to reopen 
the veteran's claims for service connection for a fractured 
nose, headache and hair loss had not been submitted and 
notified the veteran in a January 1998 rating decision.  The 
veteran filed notice of disagreement.  

In March 1998 the veteran filed a claim for entitlement to 
service connection for athlete's foot.

In April 1998 the RO denied service connection for tinea 
pedis claimed as athlete's foot.  The RO based its decision 
on the basis of the veteran's not having received treatment 
for athlete's foot after the October 1974 in-service 
diagnosis and treatment of tinea pedis.  Furthermore, the RO 
noted that the veteran indicated no complaints of athlete's 
foot on his separation examination.

In June 1998 the veteran appealed the RO's denial of his 
claims for service connection for a fractured nose, 
headaches, hair loss and tinea pedis to the Board.  He 
requested a Board hearing.

At his August 1999 personal hearing before the undersigned, 
the veteran testified that after his nose was broken, he 
noticed a difference in his breathing.  He began having nasal 
congestion, severe headaches and some nose bleeding on the 
left side.  Hearing Transcript (Tr.), pp. 3-4.  He stated 
that while employed with VA he saw a doctor who advised him 
that he had a deviated septum.  He said the doctor asked him 
if his nose had ever been fractured and upon learning of the 
fracture, the doctor stated, "that's what's precipitating 
all these problems."  Tr., p. 4.  The veteran contended that 
the deviated septum is a result of the fractured nose."  
Tr., p. 8.  He also contended that the headaches are 
secondary to the fractured nose.  Tr., p. 10.

The veteran further testified that he reported for treatment 
for headaches "quite a few" times while he was in the 
service.  Tr., p. 10.  He stated that he did not complain 
about headaches when he was examined for separation from 
service because he was unaware that he was supposed to 
explain that he had wounds or fractures.  Tr., p. 11.  

The veteran stated that he has a migraine-type headache 
everyday and sometimes experiences nausea.  He described the 
symptoms as "sinus pain straight to the face."  He said the 
headaches are on both sides of his head.  He stated that the 
doctor told him that the headaches come from his deviated 
septum.  Tr., pp. 4-6.

The veteran testified that he received treatment for tinea 
pedis, every time it flared up, while on active duty.  Tr., 
pp. 13-14.  He stated that he has had tinea pedis since 
service.  Tr., p. 14.  He further stated that his feet 
"always get infected."  He testified that his feet had 
gotten so bad that the doctor lanced "knots" from them.  He 
said that a surgeon put a hole in his foot to drain the 
fluid.  He stated that he has been prescribed special shoes 
which helps a little.  He also stated that it is very painful 
to walk.  Tr., pp. 6-7.

The veteran testified that the doctor informed him that his 
hair loss was a result of a nerve problem that he had while 
in the military.  He stated that he keeps a bald head because 
of the hair loss.  Tr., p. 8.  He also testified that he has 
received no treatment for any psychiatric or nervous 
disorders since service and does not think he currently has a 
nervous disorder.  Tr., pp. 12-13.  He stated that he thinks 
the hair loss during service was a result of the stress of 
being in the Marine Corps.  
Tr., p. 13.

Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).


A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).




New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

Recently in Elkins v. West,  12 Vet App. 209 (1999) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  Winters v. West,  12 Vet. 
App. 203, 206 (1999); See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
veteran's claim, as then reopened, is well-grounded in terms 
of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins, 
supra, at 218-219.  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for fractured nose, headaches and hair loss.

The veteran seeks to reopen his claims for service connection 
for a fractured nose, headaches and hair loss which the RO 
declined to reopen in January 1998.  Thereafter the RO 
received additional evidence in support of the veteran's 
claim.  The Board will proceed with a determination of 
whether the evidence received subsequent to the final denial 
of August 1988 is new and material.

By regulation, VA sets forth several criteria that must be 
met for evidence to be new and material.  See 38 C.F.R. 
§ 3.156(a) (1999).  Regarding newness, the regulation 
requires that the newly submitted evidence cannot have been 
previously submitted to agency decision makers and that it 
cannot be either cumulative or redundant.  Id.  

Echoing these requirements, the Court has defined new 
evidence as evidence, which (1) was not in the record at the 
time of the final disallowance of the claim, and (2) is not 
merely cumulative of other evidence in the record.  Smith v. 
West 12 Vet. App. 312, 314 (1999) (citing Evans, supra at 
283; Elkins, supra at 215-217).  New evidence is considered 
to be material where such evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter the prior decision.  
See Hodge, supra at 1363.

Fractured nose

In the instant case, the RO received VAMC records showing 
that the veteran received treatment intermittently for 
sinusitis, allergic rhinitis and URI.  The VA medical 
examiner diagnosed status post fractured nose.  He also noted 
that rhinitis and sinusitis were probably allergic and 
probably unrelated to the fractured nose.  

The veteran testified at his personal hearing that he was 
told by a doctor that his previously fractured nose was 
precipitating [nasal] problems.  

This evidence is new because it was not previously of record 
and is not cumulative of other evidence in the record.  
However it is not material because it does not bear directly 
and substantially upon the issue at hand, nor does it provide 
a more complete picture of the circumstances surrounding the 
origin of the veteran's claim for a fractured nose.  The 
evidence shows that the veteran has had diagnoses pertaining 
to upper respiratory conditions.  The evidence does not 
provide competent medical evidence of a link between a 
current nasal disorder and the veteran's fractured nose 
injury in service.  While the there is a current finding of 
status post fractured nose, such finding is based on the 
veteran's history and not on current clinical x-ray studies 
which are normal.  The only link to the veteran's fractured 
nose in-service and his current medical diagnoses is the 
veteran's subjective complaint that he sinus trouble and 
headaches and interference with his breathing since he 
fractured his nose.  As was reported earlier, a VA examiner 
discounted any association between a fractured nose in 
service and current respiratory or nasal disorders.

Inasmuch as a competent medical opinion is necessary to 
establish a link between the veteran's current diagnosis and 
an incident that occurred in-service, the veteran's assertion 
that his current diagnosis of sinusitis, allergic rhinitis 
and URI are related to his fractured nose injury in service 
is insufficient to reopen his claim for service connection 
for a fractured nose.  See Moray, supra at 214.

Hair loss

Moreover, the veteran testified at his personal hearing 
regarding his hair loss.  He said a doctor told him that his 
hair loss was from a nerve problem he had while he was in the 
military.  He also stated that he is not currently being 
treated for hair loss.  

Although this evidence was not previously of record it 
neither bears substantially upon the issue at hand nor 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's claim for hair loss.  
The veteran has not proffered a competent medical opinion or 
diagnosis that links his hair loss to service.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material evidence cases.  Under 
the Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

The Board has determined that new and material evidence was 
not presented to reopen the veteran's claims of entitlement 
to service connection for a fractured nose and hair loss.  As  
the first element has not been met, the Board's analysis as 
to these two issues must end here.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).

Headaches

VAMC records proffered by the veteran show diagnoses of 
headaches.  Despite the RO's finding, that there was no 
record of treatment of any type of chronic headaches while on 
active duty, the veteran testified at his personal hearing 
that he was treated for headaches in service.  A thorough 
review of his service medical records reveal that he received 
treatment for a headache in December 1972.  The medical 
records submitted by the veteran and his testimony is 
evidence not previously of record and is neither cumulative 
or redundant.  Moreover such evidence provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claim for headaches.  Thus the Board finds 
that the evidence submitted to support the veteran's claim 
for headaches is new and material for the purpose of 
reopening his claim for service connection for headaches.

Consequently, the second step of the three-step test in 
Elkins, supra, is applicable in this instance.  It provides 
that if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether the claim is well grounded.

Whether the claim of service connection for headaches is well 
grounded.

A review of the evidence to determine whether the veteran's 
claim for service connection for headaches is well-grounded, 
reveals that the veteran was diagnosed with mild cephalalgia 
and prescribed aspirin as needed during active military 
service.  Upon examination at discharge from the service, 
there were no findings of headaches.  

Post-service VAMC treatment records show that the veteran was 
treated for headaches secondary to sinusitis.  At a March 
1991 examination, the examiner noted that the veteran's 
headaches are exacerbated when he has an allergic reaction 
with swelling of the turbinate which causes some blockage in 
the nose.  The veteran testified that a doctor said the 
headaches are from the deviated septum.  He also testified 
that the headaches are due to the fractured nose.

Although there is evidence that the veteran was treated for 
headaches, in-service and post-service, there is no competent 
medical evidence of a link between the headache that was 
treated during service and the headaches currently claimed by 
the veteran.  The only evidence proffered by the veteran 
linking his claimed headaches to service is his own 
statements.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  
Grottveit, supra at 92-93.  The veteran's statements 
regarding the etiology of his claimed headaches are not 
considered to be competent medical evidence for rendering a 
diagnosis of a headache condition.

The regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Notwithstanding the fact that the veteran was diagnosed with 
mild cephalalgia in December 1972, and with headaches 
subsequent to service, he has not shown that his current 
diagnosis of headaches was incurred in service or within the 
presumptive period after service.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit supra at 92.  Because the veteran has failed to 
meet this burden, the Board finds that his claim of 
entitlement to service connection for headaches must be 
denied as not well grounded.  Based on the implausibility of 
the veteran's claim, the Board must deny his claim for 
service connection for headaches as being not well-grounded.

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this case, the RO informed the veteran of the 
evidence he needed to submit to support his claim, thus 
fulfilling its duty in this instance.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material evidence cases.  Under 
the Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

The Board has already determined that new and material 
evidence was presented to reopen the veteran's claim of 
entitlement to service connection for headaches.  However, 
the Board found that the claim of entitlement to service 
connection for headaches was not well grounded.  The second 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. at 171 (1996).

As the veteran's claim for service connection for headaches 
is not well grounded, the doctrine of reasonable doubt has no 
application to his case.

Entitlement to service connection for tinea pedis.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran was diagnosed with tinea 
pedis while in-service.  However, at the time of his 
separation examination, he gave no report of athlete's foot.  
In fact, no findings were indicated with respect to the feet 
under clinical evaluation.

Post-service medical records show that the veteran was 
diagnosed with and treated for tinea pedis.  However, there 
is no competent medical evidence of a link between a current 
athlete's foot condition and service.  

The veteran has testified that his tinea pedis has been 
flaring up since service; however, there is no competent 
medical evidence of a relationship between the veteran's 
current tinea pedis and his alleged continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Furthermore, medical evidence of 
record reveals that post-service treatment for the veteran's 
feet was first sought in 1990, more than ten year after 
service.  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Because the veteran has failed to provide competent evidence 
of a nexus between his current athlete's foot and military 
service, the Board finds that his claim of entitlement to 
service connection for tinea pedis claimed as athlete's foot 
must be denied as not well grounded.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim 
with regard to his claim for service connection, and the 
veteran has not indicated the existence of any evidence that 
has not already been obtained that would well-ground this 
claim.  38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for service connection for tinea pedis 
is not well grounded, the doctrine of reasonable doubt has no 
application to his case.



ORDER

The veteran not having submitted new and material evidence to 
reopen claims of entitlement to service connection for a 
fractured nose and hair loss, the appeal is denied.

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
headaches, the appeal is granted to this extent.

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for headaches, the appeal 
is denied.

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for tinea pedis, claimed as 
athlete's foot, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

